Case 0:20-cv-62271-JIC Document 17 Entered on FLSD Docket 03/22/2021 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 20-62271-CIV-COHN/STRAUSS

  HOWARD COHAN,

         Plaintiff,

  v.

  BENNETT MEDICAL PLAZA
  CONDOMINIUM ASSOCIATION, INC.,
  d/b/a BENNETT MEDICAL PLAZA,

         Defendant.
                                                  /

                               ORDER DISMISSING CASE

        THIS CAUSE is before the Court upon Plaintiff’s Notice of Voluntary Dismissal

 With Prejudice (“Notice”) [DE 16]. The Court has reviewed the Notice and the record in

 this case, and is otherwise fully advised in the premises.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

        1.      This case is DISMISSED WITH PREJUDICE;

        2.      Each party shall bear its own fees and costs; and

        3.      The Clerk of Court is DIRECTED to CLOSE the case and DENY any

                pending motions as moot.

        DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County,

 Florida, this 19th day of March, 2021.




 Copies provided to counsel of record via CM/ECF
